DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Objections
Claims 1, 2-3, 5, 13, 20 and 22 are objected to because of the following informalities:
In claim 20, the term "the communication links being able to be IP communication links" should be "at least one of the communication links being able to be IP communication link" (emphasis added) since not all communication links are IP communication link; communication links include wired and wireless link as well (see claim 20).
In claims 1, 2-3, 5, 13, and 22, term “gas/particle mixture” should be “gas and particle mixture” or “gas-particle mixture” because the “/” is an alternative for “or”. However, para. 0064 of the instant specification states “a mixture of gases and particles”.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar claim objection as pointed out above (see claim objection as indicated above as an example).

Drawings
The drawings of fig.1B and 4A are objected to because fig.1B and 4A are blurred. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar drawing objection as pointed out above (see drawing objection as indicated above as an example).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 1, 10, 12, 14-15, 19-20, and 22 recite the broad recitation “energy source”, and the claim also recites “for example an energy storage means” which is the narrower statement of the range/limitation; claim 1 recites the broad recitation “local radio communication”, and the claim also recites “preferably bidirectional radio communication” which is the narrower statement of the range/limitation; claims 10, 12, 14, and 19 recite the broad recitation “an accurate time base”, and the claim also recites “for example a real-time clock” which is the narrower statement of the range/limitation; claim 15 recites the broad recitation “control unit”, and the claim also recites “for example a desktop computer, a laptop computer, a tablet or a smartphone” which is the narrower statement of the range/limitation; claim 20 recites the broad recitation “a wireless portion”, and the claim also recites “for example in Wi-Fi mode” which is the narrower statement of the range/limitation; claim 22 recites the broad recitation “a detector based on the detection of gas or of a gas/particle mixture”, and the claim also recites “for example a fire detector based on smoke detection” which is the narrower statement of the range/limitation.
The claims 1, 10, 12, 14-15, 19-20, and 22 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 2-22 are also rejected because they are dependent on the rejected claim 1 as set forth above.

As to claim 8, the phrase "preferably" of claim 8 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


As best understood, claims 1, 2-5, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Koch – US 20040035179 (hereinafter “Ko”), and further in view of Yuta – JP 2019109674 (English Translation, hereinafter “Yu”).

	As to claim 1, Ko teaches a test device for a detector based on the detection of gas or of a gas/particle mixture ([0011, 0029, 0129]; [0105, 0040]: a detector based on the detection of gas or of a gas/particle mixture, for example a fire detector based on smoke detection; testing device for testing the fire detector), the device (abstract) comprising: a container configured so as to receive at least one test gas or at least one test gas/particle mixture ([0029]: gas cartridge can be filled with different types of gas or a gas mixture, and several different gas cartridges can be arranged in the gas detector, in order to test the response of the gas detector to different types of gas, in particular to a smoke gas); a diffusion means associated with the container and designed to diffuse the test gas or the test gas/particle mixture in the detector ([0128, 0132, 0134] and at least fig.1 or fig.4: valves 43, 44 and receiver correspond to “a diffusion means”, which spread test gas or cause test gas in gas container/cartridge/cylinders 41, 42 to spread out over an area such that the test gas can be detected by a detector; hence, makes it possible to test whether the detector also responds to different types of gas; [0128]: transmitter 2 as shown in fig.1 corresponds to “a radio apparatus”; transmitter 2 issues a signal 7 that is picked up by antenna 8 of smoke gas generator; in response to picking up signal 7, receiver system 9 causes valve 10 to open so that smoke gas is released from reservoir. The smoke gas cloud 12 which is caused in this process expands and is detected by the detector 4 arranged in the vicinity (hence, receiver system 9 and valve 10 also correspond to “a diffuser configured so as to route the test gas”); valve 10 and receiver correspond to “a diffusion means”); an energy source, for example an energy storage means, designed to give the test device autonomy in terms of energy ([0027]: The energy which is necessary for the smoke generation or smoke gas release is in this case provided by a battery, which for preference is rechargeable. Gas generators of this type, as wireless remote-controlled elements, can be easily installed and easily operated; thus “an energy source, for example an energy storage means, designed to give the test device autonomy in terms of energy”); and a radio apparatus able to manage local radio communication in order at least to remotely trigger the diffusion of the test gas or of the test gas/particle mixture in the diffusion means, and thus in the detector, from a control means ([0128]: transmitter 2 as shown in fig.1 corresponds to “a radio apparatus” and “a control network comprising a control unit”; transmitter 2 issues a signal 7 that is picked up by antenna 8 of smoke gas generator; when signal 7 travels from transmitter 2 to receiver system 9 (or radio gateway) of test device, this establish a communication link between “a control network comprising a control unit” and said at least one radio gateway (or test device); in response to picking up signal 7, receiver system 9 (or radio gateway) causes valve 10 to open so that smoke gas is released from reservoir. The smoke gas cloud 12 which is caused in this process expands and is detected by the detector 4 arranged in the vicinity; valve 10 and receiver system 9 also correspond to “a control means”; thus “a radio apparatus able to manage local radio communication in order at least to remotely trigger the diffusion of the test gas or of the test gas/particle mixture in the diffusion means, and thus in the detector, from a control means”).
	Ko further teaches a remotely controllable actuator ([0128]: transmitter 2 consists of a timer 5 and a transmitter device 6) able to actuate the diffusion of the test gas or of the test gas/particle mixture in the diffusion means, and thus in the detector ([0128]: The timer 5 therefore allows for the transmitter system 6 to be actuated/controlled at specific predetermined times, such as, for example, each month, so that it issues a signal 7. This signal 7 is picked up by the antenna 8 of the smoke gas generator, and the receiver system 9 causes the valve 10 to open, so that smoke gas is released from the reservoir. The smoke gas cloud 12 which is caused in this process expands and is detected by the detector 4 arranged in the vicinity; thus “a remotely controllable actuator able to actuate the diffusion of the test gas or of the test gas/particle mixture in the diffusion means, and thus in the detector”).
	Ko does not explicitly teach a joining means designed to join the test device to the detector to be tested.
	Yu teaches smoke tester 103 for testing fire sensor 2, wherein the smoke tester 3 is provided with a hooking claw 10391 for fixing itself to the fire sensor 2 when performing operation test by the smoke tester (abstract and fig.1: hooking claw 10391 correspond to “a joining means”).
	Since Ko teaches gas generator is arranged next to known gas detectors for testing the gas detector ([0022]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify test device of Ko with teachings of Yu to include a joining means designed to join the test device to the detector to be tested (as recited in claim 1); the diffusion means comprising an element able to interact (or interconnect/link) with the joining means (as recited in claim 4), for releasably attaching test device and fire sensor (abstract and fig.1), and since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for releasably attaching test device and fire sensor for maintenance and repair test device as needed; and for relocating test device to other fire sensors positioned at different locations for testing the other fire sensors as needed) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

	As to claims 2-5, 13, and 22, claims 2-5,13, and 22 are rejected as reasons stated in the rejection of claim 1.

As best understood, claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koch – US 20040035179 (hereinafter “Ko”), and further in view of Yuta – JP 2019109674 (English Translation, hereinafter “Yu”), and further in further view of Chuang – US 20030126918 (hereinafter “Chu”).
As to claim 6, modified Ko teaches all limitations of claim 1, Yu teaches the joining means comprising at least one hooking finger whose first end has a hook shape able to interact with the detector (abstract and fig.1), it does not explicitly teach the joining means comprising at least one hooking finger whose first end has a hook shape able to interact with an indentation in the detector.
	Chu teaches a concept of: fastening finger hooks 62 with sensor 56 by hooking to indentations 60 provided at ends of sensor 56 (fig.3 and [0027]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify gas sensor of modified Ko with teachings of Chu to include the joining means comprising at least one hooking finger whose first end has a hook shape able to interact with an indentation in the detector, for fastening aspect ([0027]), and since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for fastening aspect) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As best understood, claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Koch – US 20040035179 (hereinafter “Ko”), and further in view of Yuta – JP 2019109674 (English Translation, hereinafter “Yu”), and further in further view of Boyd – US 4882576 (hereinafter “Bo”).
As to claim 7, modified Ko teaches all limitations of claim 1, it does not explicitly teach the joining means comprising a fastening clip able to surround the detector.
Bo teaches calibration test adapter 16 is attached/joined to gas sensor 12 by means of frame 28, clamp 30, and cup 32 (fig.1; col.3, lines 67-68 and col.4, line 1: means of frame 28, clamp 30, and cup 32 correspond to “a joining means”).
Bo further teaches the joining means furthermore comprising at least one end designed to adjust the clamping or the releasing of the fastening clip around the detector, said at least one end preferably being positioned in the axis of the centre of gravity of the test device (see described fig.1 below).



    PNG
    media_image1.png
    660
    804
    media_image1.png
    Greyscale


Since Ko teaches gas generator is arranged next to known gas detectors for testing the gas detector ([0022]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify gas sensor of modified Ko with teachings of Bo to include the joining means comprising a fastening clip able to surround the detector (as recited in claim 7); the joining means furthermore comprising at least one end designed to adjust the clamping or the releasing of the fastening clip around the detector, said at least one end preferably being positioned in the axis of the centre of gravity of the test device (as recited in claim 8); an adjusting means for adjusting the relative position of the test device with respect to the detector (as recited in claim 8), for fastening and adjusting fastening aspect to couple test device and gas sensor (fig.1), and since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for releasably attaching test device and fire sensor for maintenance and repair test device as needed; and for relocating test device to other fire sensors positioned at different locations for testing the other fire sensors as needed) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claims 8-9, claims 8-9 are rejected as reasons stated in the rejection of claim 7.
	
As best understood, claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koch – US 20040035179 (hereinafter “Ko”), and further in view of Yuta – JP 2019109674 (English Translation, hereinafter “Yu”), and further in further view of Cardote – US 20170195953 (hereinafter “Ca”).
As to claim 10, modified Ko teaches all limitations of claim 1, it does not explicitly teach an accurate time base, for example a real-time clock, and a standby and periodic waking means for the test device, the waking periodicity being adaptable.
Ca teaches a concept of: power control circuit 706 may comprise, by way of example and not limitation, a microcontroller/microcomputer system having the features including clock management circuitry comprising a 4 to 32 MHz crystal oscillator, a 32 kHz oscillator for a real-time clock (RTC) enabled for calibration; wherein microcontroller/microcomputer system may include circuitry for realizing a calendar and real-time clock (RTC) with configurable alarm and periodic wakeup from Stop/Standby ([0170]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify test device of modified Ko with concept teachings of Ca to include an accurate time base, for example a real-time clock, and a standby and periodic waking means for the test device, the waking periodicity being adaptable, to enable the power consumption of the microcontroller/microcomputer system to be reduced ([0170]).

As best understood, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koch – US 20040035179 (hereinafter “Ko”), and further in view of Yuta – JP 2019109674 (English Translation, hereinafter “Yu”), and further in further view of Jiang – CN 208834461 (English Translation, hereinafter “Ji”).
As to claim 11, modified Ko teaches all limitations of claim 1, it does not explicitly teach the local radio communication being in accordance with LoRa technology, the radio apparatus comprising a component compatible with LoRa technology, with a communication protocol based on the LoRaWAN protocol.
Ji teaches a concept of: a LoRa signal acquisition and transmission module for performing LoRa communication ([0008]); smoke detector based on LoRa communication, wherein the LoRa signal acquisition and transmission module adopts LoRaWAN standard protocol for communication ([0015, 0050]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify test device of modified Ko with concept teachings of Ji to include the local radio communication being in accordance with LoRa technology, the radio apparatus comprising a component compatible with LoRa technology, with a communication protocol based on the LoRaWAN protocol, for operating in environment of private network for low-power long-distance transmission ([0004]).

As best understood, claims 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koch – US 20040035179 (hereinafter “Ko”), and further in view of Yuta – JP 2019109674 (English Translation, hereinafter “Yu”) and Jiang – CN 208834461 (English Translation, hereinafter “Ji”), and further in further view of Cardote – US 20170195953 (hereinafter “Ca”) and Huang – CN 107911842 (English Translation, hereinafter “Hu”).
	As to claim 12, modified Ko teaches all limitations of claims 1 and 11, claim 12 (an accurate time base, for example a real-time clock, and a standby and periodic waking means for the test device, the waking periodicity being adaptable) is rejected as reasons stated in the rejection of claim 10.
	While Modified Ko teaches LoRaWAN layer of the radio apparatus of the test device (as reasons stated in the rejection of claim 11), it does not explicitly teach the standby and periodic waking means for the test device being integrated into a software layer built onto the LoRaWAN layer of the radio apparatus of the test device.
	Hu teaches a concept of: common Lora modules on the market usually realize the communication of the physical layer. To realize its function, it is necessary to use software to implement the loraWAN protocol, and build a communication bridge between each network node through gateway (or LoRaWAN gateway) ([0004]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the standby and periodic waking means for the test device of modified Ko with concept teachings of Hu to include the standby and periodic waking means for the test device being integrated into a software layer built onto the LoRaWAN layer of the radio apparatus of the test device (as recited in claim 12); the local radio communication being in accordance with LoRa technology, the radio apparatus of the test device comprising a component compatible with LoRa technology, with a communication protocol based on the LoRaWAN protocol and the at least one radio gateway being a LoRaWAN gateway (as recited in claim 17), to realize function of microcontroller/microcomputer system of test device i.e. realizing a calendar and real-time clock (RTC) with configurable alarm and periodic wakeup from Stop/Standby, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to realize function of microcontroller/microcomputer system of test device i.e. realizing a calendar and real-time clock (RTC) with configurable alarm and periodic wakeup from Stop/Standby) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Since Hu further teaches a data transmission system/device of a Lora network server ([0002]), Lora network server and Lora application server and gateway ([0058]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LoRa technology of modified Ko with teachings of Hu to include the control network furthermore comprising a network server and an application server (as recited in claim 18); a test device comprising an accurate time base, for example a real-time clock, and a standby and periodic waking means for the test device, the waking periodicity being adaptable, the control unit being able to give standby and wake instructions to the test device, the standby and periodic waking means for the test device being integrated into a software layer built onto the LoRaWAN layer of the radio apparatus of said test device and onto the application server (as recited in claim 19), to provide a data transmission method, system, medium, and device of a Lora network server, so that the system can easily adapt to various application environments by utilizing different system architectures and applying different data caching schemes ([0007]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to provide a data transmission method, system, medium, and device of a Lora network server, so that the system can easily adapt to various application environments by utilizing different system architectures and applying different data caching schemes) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claims 17-18, claims 17-18 are rejected as reasons stated in the rejection of claim 12.

As best understood, claims 19 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koch – US 20040035179 (hereinafter “Ko”), and further in view of Yuta – JP 2019109674 (English Translation, hereinafter “Yu”), Jiang – CN 208834461 (English Translation, hereinafter “Ji”), Cardote – US 20170195953 (hereinafter “Ca”), and Huang – CN 107911842 (English Translation, hereinafter “Hu”), and further in further view of Jeffrey – US 20120300348.
As to claim 19, modified Ko teaches all limitations of claims 1, 13, and 17-18, claim 19 (a test device comprising an accurate time base, for example a real-time clock, and a standby and periodic waking means for the test device, the waking periodicity being adaptable, the control unit being able to give standby and wake instructions to the test device, the standby and periodic waking means for the test device being integrated into a software layer built onto the LoRaWAN layer of the radio apparatus of said test device and onto the application server) is rejected as reasons stated in the rejection of claim 18.
It does not explicitly teach the control network comprising a universal time broadcast server able to synchronize with theAtty Dkt. No. 95781.48100 28time base of the test device.
Jeffrey teaches a concept of: system controller board 140 also comprises (USART) port 164; the controller board 140 also comprises a battery-backed real-time clock (RTC) 154 to clock (or synchronize) various hardware components of the system controller board 140 ([0023]).
Since Hu further teaches the microcontroller/microcomputer system may comprise one or more Universal Synchronous/Asynchronous Receiver/Transmitter (USART) interfaces that may support master synchronous SPI ([0170]), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LoRa technology of modified Ko with teachings of Jeffrey to include the control network comprising a universal time broadcast server able to synchronize with theAtty Dkt. No. 95781.48100 28time base of the test device, for clocking various hardware components of system controller ([0023]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for clocking various hardware components of system controller to enable end user to monitor power consumption in real-time) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claim 14, claim 14 is rejected as reasons stated in the rejection of claim 19.

As best understood, claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koch – US 20040035179 (hereinafter “Ko”), and further in view of Yuta – JP 2019109674 (English Translation, hereinafter “Yu”), and further in further view of Frank – US 20060156789.
As to claim 16, modified Ko teaches all limitations of claims 1 and 13, it does not explicitly teach the at least one network communication link being fully wired.
	Frank teaches communication connections are provided between testing module and gas detector; network communication (either wireless or wired network communications as known in, for example, the computer arts) with all testing modules of the series ([0056]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify communication link of modified Ko with teachings of Frank to include the at least one network communication link being fully wired, because wired networks provides faster speeds and high connectivity and better security, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. wired networks provides faster speeds and high connectivity and better security) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As best understood, claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Koch – US 20040035179 (hereinafter “Ko”), and further in view of Yuta – JP 2019109674 (English Translation, hereinafter “Yu”), Jiang – CN 208834461 (English Translation, hereinafter “Ji”), Cardote – US 20170195953 (hereinafter “Ca”), and Huang – CN 107911842 (English Translation, hereinafter “Hu”), and further in further view of Wang – CN 108932830 (English Translation) and Frank – US 20060156789.
As to claim 21, modified Ko teaches all limitations of claims 1, 13, and 17-18, claim 21 (at least one gateway, the network server and the application server and at least one LoRa radio communication link between the at least one gateway and the control unit) is rejected as reasons stated in the rejection of claims 1, 13, and 17-18.
It does not explicitly teach the control network comprising multiple communication links comprising at least one wired and/or wireless IP communication link; the control unit comprising a portable device equipped with a radio component compatible with LoRa technology.
Wang teaches a remote controller comprising a MCU, a first LoRa radio frequency transceiving module, the remote controller is connected to a plurality of controlled terminals through the LoRa wireless network (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LoRa technology of modified Ko with teachings of Wang to include the control unit comprising a portable device equipped with a radio component compatible with LoRa technology, for providing low in power consumption, is convenient to use, has great safety and is advantaged in one-to-many control ([abstract]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for providing low in power consumption, is convenient to use, has great safety and is advantaged in one-to-many control) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
	Modified Ko does not explicitly teach the control network comprising multiple communication links comprising at least one wired and/or wireless IP communication link.
Frank teaches communication connections are provided between testing module and gas detector; network communication (either wireless or wired network communications as known in, for example, the computer arts) with all testing modules of the series ([0056]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify communication link of modified Ko with teachings of Frank to further include the control network comprising multiple communication links comprising at least one wired and/or wireless IP communication link between the at least one gateway, the network server and the application server, because wired networks provides faster speeds and high connectivity and better security, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. wired networks provides faster speeds and high connectivity and better security) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As best understood, claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koch – US 20040035179 (hereinafter “Ko”), and further in view of Yuta – JP 2019109674 (English Translation, hereinafter “Yu”), Jiang – CN 208834461 (English Translation, hereinafter “Ji”), Cardote – US 20170195953 (hereinafter “Ca”), and Huang – CN 107911842 (English Translation, hereinafter “Hu”), and further in further view of Park – US 20190066484.
As to claim 20, modified Ko teaches all limitations of claims 1, 13, and 17-18, claim 20 (at least one gateway, the network server and the application server and the control unit) is rejected as reasons stated in the rejection of claims 1, 13, and 17-18.
It does not explicitly teach the control network comprising multiple communication links comprising a wired portion connecting the at least one gateway, the network server and the application server, and a wireless portion, for example in Wi-Fi mode, connecting the application server and the control unit, at least one of the communication links being able to be IP communication link.
Park teaches a concept of: communicator 110 is a hardware device including a wired/wireless interface and is connected to wireless OBD 10 through wireless communication and connected to central server 200 (see FIG. 1) through an IP network ([0063]).
Since Ca further teaches stable TCP/IP ([0146]; note that TCP/IP stands for Transmission Control Protocol/Internet Protocol and is a suite of communication protocols used to interconnect network devices on the internet) and since it is known in the art to control a device/system remotely over the internet via a portable device i.e. laptop computer (see reasons stated in the rejection of claim 15), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LoRa technology of modified Ko with teachings of Wang to include the control network comprising multiple communication links comprising a wired portion connecting the at least one gateway, the network server and the application server, and a wireless portion, for example in Wi-Fi mode, connecting the application server and the control unit, at least one of the communication links being able to be IP communication link (as recited in claim 20). Wired networks provide faster speeds and high connectivity. Wireless communication is cheaper to install and maintain. IP network or IP communication is a scalable, client-server architecture. It has been held that choosing from a finite number of identified, predictable solutions (i.e. communication links among components and networks and servers), with a reasonable expectation of success (i.e. to pick and choose desired communication links among components and networks and servers) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As best understood, claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koch – US 20040035179 (hereinafter “Ko”), and further in view of Yuta – JP 2019109674 (English Translation, hereinafter “Yu”), and further in further view of Shan- US 20130334326 and Sung – US 20100260111.
As to claim 15, modified Ko teaches all limitations of claims 1 and 13, it does not explicitly teach the control network being an IP network, the control unit comprising an IP layer, the control unit being for example a desktop computer, a laptop computer, a tablet or a smartphone.
Shan teaches a concept of: controlling a device/system remotely over the internet via a portable device i.e. laptop computer ([0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ko with teachings of Shan to include the control network being an IP network, to control a device/system remotely over the internet via a portable device i.e. laptop computer ([0046]).
Modified Ko does not explicitly teach the control unit comprising an IP layer.
Sung teaches a concept of: laptop computer has a TCP/IP layer ([0050]).
Since Ca further teaches stable TCP/IP ([0146]; note that TCP/IP stands for Transmission Control Protocol/Internet Protocol and is a suite of communication protocols used to interconnect network devices on the internet), it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ko with teachings of Sung to include the control network being an IP network, the control unit comprising an IP layer, the control unit being for example a desktop computer, a laptop computer, a tablet or a smartphone, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to execute an internet application program i.e. controlling a test device) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861